Case 1:18-bk-11752-MT   Doc 35 Filed 10/29/18 Entered 10/29/18 15:17:39   Desc
                        Main Document     Page 1 of 13
Case 1:18-bk-11752-MT   Doc 35 Filed 10/29/18 Entered 10/29/18 15:17:39   Desc
                        Main Document     Page 2 of 13
Case 1:18-bk-11752-MT   Doc 35 Filed 10/29/18 Entered 10/29/18 15:17:39   Desc
                        Main Document     Page 3 of 13
Case 1:18-bk-11752-MT   Doc 35 Filed 10/29/18 Entered 10/29/18 15:17:39   Desc
                        Main Document     Page 4 of 13
Case 1:18-bk-11752-MT   Doc 35 Filed 10/29/18 Entered 10/29/18 15:17:39   Desc
                        Main Document     Page 5 of 13
Case 1:18-bk-11752-MT   Doc 35 Filed 10/29/18 Entered 10/29/18 15:17:39   Desc
                        Main Document     Page 6 of 13
Case 1:18-bk-11752-MT   Doc 35 Filed 10/29/18 Entered 10/29/18 15:17:39   Desc
                        Main Document     Page 7 of 13
Case 1:18-bk-11752-MT   Doc 35 Filed 10/29/18 Entered 10/29/18 15:17:39   Desc
                        Main Document     Page 8 of 13
Case 1:18-bk-11752-MT   Doc 35 Filed 10/29/18 Entered 10/29/18 15:17:39   Desc
                        Main Document     Page 9 of 13
Case 1:18-bk-11752-MT   Doc 35 Filed 10/29/18 Entered 10/29/18 15:17:39   Desc
                        Main Document    Page 10 of 13
Case 1:18-bk-11752-MT   Doc 35 Filed 10/29/18 Entered 10/29/18 15:17:39   Desc
                        Main Document    Page 11 of 13
Case 1:18-bk-11752-MT   Doc 35 Filed 10/29/18 Entered 10/29/18 15:17:39   Desc
                        Main Document    Page 12 of 13
Case 1:18-bk-11752-MT   Doc 35 Filed 10/29/18 Entered 10/29/18 15:17:39   Desc
                        Main Document    Page 13 of 13
